DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12, 15, and 19 – 20 have been cancelled. Claims 1 – 8, 13, and 16 – 18 have been amended. Claims 9 – 11 and 14 are as previously presented. Therefore, claims 1 – 11, 13 – 14, and 16 – 18 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 1/27/2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) and 112(d) rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11, 13, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Santella et al. (US 5,525,779).
Regarding claim 1, Santella discloses a method for manufacturing a superalloy composition, the method comprising: 

applying a coating to the elongated core member, the coating introducing a concentration of the strengthening constituent to form the superalloy composition comprising the strengthening constituent (see excerpt below, and Santella’s example from Col. 6, line 58 – Col. 7, line 45, discussed below), wherein the coating consists of the strengthening constituent (“essentially pure aluminum” [Col. 7, line 11]; see discussion below), melting the coating and the elongated core member during a welding process, wherein the concentration of the strengthening constituent introduced by the coating when the coating and the elongated core member are melted together restores from the increased level of ductility to the ductility level normally associated with the superalloy composition (see excerpt: “In accordance with the present invention, consumable two-component welding rods or wires are prepared from alloy constituents which, when melted during the welding procedure, form a weld of an intermetallic alloy provided by alloying constituents which substantially match the alloying constituents of the intermetallic alloys being joined together so as to assure that the welds exhibit substantially the same mechanical and other properties as the intermetallic alloys joined by the weld. The fabrication of the present consumable welding wires are achieved without encountering the considerable problems previously suffered in forming consumable welding wires of the intermetallic alloy compositions by employing conventional metal working techniques practiced at elevated temperatures such as wire drawing, casting and rolling, extruding, and the like. It was found that the welding wires for-welding together pieces of any of the aforementioned intermetallic alloys could be readily fabricated by using a two-component clad 
While Santella discloses applying a coating that consists of the strengthening constituent (aluminum), such that the resulting superalloy (which comprises the core and coating) will have some concentration of the strengthening constituent, Santella does not expressly disclose wherein the 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the superalloy comprises the strengthening constituent in a concentration between three weight percent to five weight percent in the deposit of the superalloy composition when the coating and the elongated core member are melted together. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A. As described above, Santella discloses an example of a two-component (core and coating) welding wire [Col. 6, line 58 – Col. 7, line 45]. In this example, Santella describes that the thickness of the coating to be applied to the core is calculated based on a “mass balance calculation”, wherein the thickness of the coating is chosen in order to achieve a desired welding wire composition [Col. 7, lines 8-11] that will be utilized to weld a particular alloy [see Col. 6, lines 58-61]. Therefore, one of ordinary skill in the art would be able to calculate the thickness of the coating that would be necessary to achieve a desired concentration of the strengthening constituent in the welding wire (for example, three weight percent to five weight percent), such that a desired welding result is achieved when the welding wire is utilized to weld a particular alloy [see Col. 7, lines 17-45].

Regarding claim 2, Santella discloses wherein the strengthening constituent is a gamma prime strengthening constituent (see the rejection of claim 1; aluminum is a gamma prime strengthening constituent (Applicant’s claim 4)).

Regarding claim 3, Santella does not expressly disclose wherein the gamma prime strengthening constituent is titanium, and the reduced concentration is in a range from zero percent by weight to two percent by weight relative to a total weight of the elongated core member.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strengthening constituent is titanium 

Regarding claim 4, Santella discloses wherein the gamma prime strengthening constituent is aluminum and the reduced concentration in the elongated core member is in a range from zero percent by weight to two percent by weight relative to a total weight of the elongated core member (see the rejection of claim 1).

Regarding claim 5, Santella does not expressly disclose wherein for the cobalt-base alloy the gamma prime strengthening constituent is tungsten, and the reduced concentration is in a range from zero percent by weight to two percent by weight relative to a total weight of the elongated core member.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strengthening constituent is tungsten instead of aluminum, and to include wherein the core member comprises a cobalt-base alloy instead of a nickel-base alloy. Tungsten is a known strengthening constituent, and the use of tungsten instead of aluminum as the strengthening constituent is merely a simple substitution of one known element for another to obtain the predictable result of achieving a core that is readily drawn and a welding wire, comprising the core and a coating, having a desired strength. Additionally, the use of a cobalt-base alloy instead of a nickel-base alloy as disclosed by Santella is merely the simple substitution of one known element for another to obtain to obtain predictable results.

Regarding claim 6, Santella does not expressly disclose wherein for the cobalt-base alloy the gamma prime strengthening constituent is tantalum, and the reduced concentration is in a range from zero percent by weight to two percent by weight relative to a total weight of the elongated core member.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strengthening constituent is tantalum 

Regarding claim 7, Santella does not expressly disclose wherein the strengthening constituent is a gamma double prime strengthening constituent.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strengthening constituent is a gamma double prime strengthening constituent. The use of a gamma double prime strengthening constituent instead of aluminum as the strengthening constituent is merely the simple substitution of one known element for another to obtain the predictable result of achieving a core that is readily drawn and a welding wire, comprising the core and a coating, having a desired strength.

Regarding claim 8, Santella does not expressly disclose wherein the gamma double prime strengthening constituent is Niobium and the reduced concentration in the elongated core member is in a range from zero percent by weight to two percent by weight relative to a total weight of the elongated core member.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the strengthening constituent is Niobium instead of aluminum. Niobium is a known strengthening constituent, and the use of Niobium instead of aluminum as the strengthening constituent is merely a simple substitution of one known element for another to obtain the predictable result of achieving a core that is readily drawn and a welding wire, comprising the core and a coating, having a desired strength.

Regarding claim 9, Santella discloses wherein the elongated core member comprises a wire (“consumable two-component welding rods or wires” [Col. 4, lines 53-54]).

Regarding claim 10, Santella discloses wherein the elongated core member comprises a strip (a strip is defined as “a long narrow piece of material” [https://www.merriam-webster.com/dictionary/strip]; Santella discloses a “rod” (“consumable two-component welding rods or wires” [Col. 4, lines 53-54]), which is a long narrow piece of material).

Regarding claim 11 and the limitation “wherein the increased level of ductility of the elongated core member is in a range from 10 percent elongation to 45 percent elongation,” the courts have held the following: "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP 2112.01-I.

Regarding claim 13, Santella discloses the method of claim 1, further comprising adjusting the concentration introduced by the coating of the strengthening constituent (as described in the rejection of 
Regarding the limitation “to compensate for volatilization of said at least one strengthening constituent,” this limitation does not constitute a method step; rather this limitation is merely stating a problem (“volatilization”) and a desired result (“to compensate for volatilization”).

Regarding claim 16, Santella discloses wherein a welding material comprising the elongated core and the coating is a consumable electrode (“consumable two-component welding rods or wires” [Col. 4, lines 53-54]).

Regarding claim 17, Santella discloses wherein a welding material comprising the elongated core and the coating is a weld filler material (“The composition of the clad welding wires is readily tailored so that the welding wire composition when melted will form an alloy defined by the weld deposit which substantially corresponds to the composition of the intermetallic alloy being joined” [Abstract]).

Regarding claim 18, Santella discloses wherein the increased level of ductility provided to the elongated core member by the reduced concentration of the strengthening constituent is effective for performing a drawing process in connection with the elongated core member prior to applying the coating on the elongated core. (see the rejection of claim 1 above, which describes that the “principal alloying constituents” of the core “can be readily drawn ... when the aluminum constituent of the intermetallic alloy is not present”; “After forming the core of the two-component welding wire of the primary alloying constituents except for the aluminum constituent, a sheath of the aluminum can be readily applied over the core”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Santella in view of Togashi (US 2014/0329106).
Regarding claim 14, Santella does not expressly disclose wherein the coating step is performed on a rod form of the elongated core member prior to or concurrent with the drawing step, and wherein the drawing step comprises drawing the elongated core member to a rod form comprising either: 1) a coated rod form of the elongated core member; or 2) the rod form of the elongated core member being drawn while the rod form is being coated.
Togashi is related to a wire comprising a core and a coating [Abstract]. Togashi discloses wherein the coating step is performed on a rod form of the elongated core member prior to or concurrent with the drawing step, and wherein the drawing step comprises drawing the elongated core member to a rod form comprising either: 1) a coated rod form of the elongated core member; or 2) the rod form of the elongated core member being drawn while the rod form is being coated (Togashi discloses drawing a wire that has already been coated [0014]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the coating step is performed on a rod form of the elongated core member prior to or concurrent with the drawing step, and wherein the drawing step comprises drawing the elongated core member to a rod form comprising either: 1) a coated rod form of the elongated core member; or 2) the rod form of the elongated core member being drawn while the rod form is being coated. Drawing a wire that has already been coated allows for achieving a final product with a desired wire diameter [0014], as recognized by Togashi.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 and 16 – 18 have been considered but are moot because Applicant’s arguments are directed toward the Cui reference applied in the prior rejection of record, and the new ground of rejection does not rely on the Cui reference for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761